December 2, 2011

 

Mr. Tim DeHerrera

7396 Centennial Glen Drive

Colorado Springs, CO 80919

 

RE: Chairman / Sole Director, Grid Petroleum Corp.

 

Dear Mr. DeHerrera:

 

Grid is pleased to inform you. that our organization has approved entering into
an employment/consulting agreement with you subject to the following terms and
conditions:

 

Position: The position will be Chairman of the Board and a sole member of the
Board of Directors.

 

Reports To: You will report directly to the Board of Directors of Grid Petroleum
Corp.

 

Responsibilities: Your responsibilities will include the following:

 

 * - Development of Management Strategy and Corporate Vision
 * - Review and Development of Business Strategies
 * - Organizational and Personnel. Development
 * - General Review and Development of Corporate Material
 * - Corporate and Client Company Restructuring
 * - Review and assisting in preparation of corporate filings




Compensation: The company will pay you an annual consulting fee of $90,000 US
payable as follows; $7,500 per month for months 1-12 and $10,000 per mon.th for
months 13-24. The parties agree that if Grid does not have the capital available
to compensate the cash portion of this agreement DeHerrera shall accumulate any
unpaid balance as insider debt and have the option of converting into common
stock at $ .01 per share. As additional compensation for services Grid shall
issue to DeHerrera common stock in the company equal up to an. amount of
12~000,000 shares upon signing this agreement and an additional 12,000,000 on
December 2012 year two of agreement. Upon a reverse of the common stock of the
company this second 12,000,000 shall be reduced at the same ratio.

 

 

Term: This agreement shall continue for two years.

 

Agreement Begins: We would like to start this agreement on December 3rd to
continue for two years as above mentioned.

 

On behalf of Grid Petroleum Corp., we are very excited for the opportunity to
work with you.

 

Yours Truly,

 

Tim DeHerrera

Sole Director / Chairman

Grid Petroleum Corp.

Agreed to on this day: December 2, 2011

 

/s/ Tim DeHerrera

Tim DeHerrera on behalf of Grid Petroleum Corp.

December 2, 2011

 

/s/ Tim DeHerrera

Signed: Tim DeHerrera

December 2, 2011

 

Confirmed and Validated:

 

/s/ James Powell

Signed: James Powell on behalf of Grid Petroleum Corp.

President

December 2, 2011

 

 

 

 

